Exhibit 10.16

 

Compensatory Arrangements for Named Executive Officers

 

We are an “at will” employer and do not provide written employment agreements to
any of its employees, except that we do provide Executive Change in Control
Agreements to certain senior executives (refer to Section IV.D of the
Compensation Discussion and Analysis, “Severance Plan and Executive Change in
Control Agreements”, for further details).  However, employees, including NEOs,
receive: (a) cash compensation (i.e., base salary, and, for exempt employees,
“variable” or “at risk” short-term incentive compensation);
(b) retirement-related benefits (i.e., the Qualified Defined Benefit Plan; the
Qualified Defined Contribution Plan; and the Nonqualified Defined Benefit
Portion of the Benefit Equalization Plan (“DB BEP”)) and (c) health and welfare
programs and other benefits. Other benefits, which are available to all regular
employees, include medical, dental, vision care, life, business travel accident,
and short and long term disability insurance, flexible spending accounts, an
employee assistance program, educational development assistance, voluntary life
insurance, long term care insurance, fitness club reimbursement and severance
pay.

 

An additional benefit offered to all officers who are at Vice President rank or
above, is a physical examination every 18 months.

 

The annual base salaries for the NEOs are as follows (in whole dollars):

 

 

 

2017

 

2016

 

 

 

(1)

 

(2)

 

 

 

 

 

 

 

José R. González

 

$

875,000

 

$

791,779

 

Kevin M. Neylan

 

$

484,751

 

$

469,492

 

John F. Edelen*

 

—

 

$

387,111

 

G. Robert Fusco

 

$

398,645

 

$

386,097

 

Paul B. Héroux

 

$

410,055

 

$

400,054

 

Philip A. Scott

 

$

394,454

 

$

382,038

 

 

The 2017 increases in the base salaries of the NEOs from 2016 were based on
their 2016 performance.

 

--------------------------------------------------------------------------------

(1)         Figures represent salaries approved by our Board of Directors for
the year 2017.

(2)         Figures represent salaries approved by our Board of Directors for
the year 2016.

 

* John Edelen, who held the CRO position, left the Bank on July 8, 2016.

 

A performance-based merit increase program exists for all employees, including
NEOs that have a direct impact on base pay. Generally, employees receive merit
increases on an annual basis. Such merit increases are based upon the attainment
of a performance rating of “Outstanding,” “Exceeds Requirements,” or “Meets
Requirements” achieved on individual performance evaluations. Merit guidelines
are determined each year and distributed to managers. These guidelines establish
the maximum merit increase percentage permissible for employee performance
during that year. In November of 2016, the C&HR Committee determined that
merit-related officer base pay increases for 2017 would be 2.50% for officers
rated ‘Meets Requirements’; 3.25% for officers rated ‘Exceeds Requirements’; and
4.25% for officers rated ‘Outstanding’ for their performance in 2016.

 

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K.

 

--------------------------------------------------------------------------------